Case 1:18-cv-00697-LMB-TCB Document 179 Filed 12/11/18 Page 1 of 1 PageID# 2460




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                       (Alexandria Division)

  MATTHEW MCDONALD,et al.

                 Plaintiffs,

          V.
                                                     Civil Action No. l:18-CV-00697-LMB/TCB

  EDWARD G. ROBINSON III, et aL,

                 Defendants.



               CONSENT ORDER OF DISMISSAL OF ROBINSON DEFENDANTS


          Pursuant to Fed. R. Civ. P. 41(a)(2), it is hereby ordered, upon the request of Plaintiffs

  Matthew McDonald and McDHoldings, LLC, that all claims asserted against Defendants Edward

  G. Robinson III Consulting, LLC and Edward G. Robinson III (the "Robinson Defendants") shall

  be and hereby are dismissed with prejudice. This Order of Dismissal only applies to claims

  against the Robinson Defendants and does not apply to the claims pending against all other co-

   defendants, which claims remain in full force and effect.


          It is so ORDERED.




   Date: December 11 ,2018                           Leonie M. Brinkema
                                                     United Slates District Judge
